ORDER

PER CURIAM.
AND NOW, this 6th day of May, 2003, it appearing that John J. Anastasio, a member of the Bar of this Commonwealth, has been suspended from the practice of law in the State of Florida for a period of ten days by the attached Order of the Supreme Court of Florida dated November 14, 2002, and the said John J. Anastasio having stated that he has no objection to the imposition of reciprocal discipline in this Commonwealth in accordance with Rule 216, Pa.R.D.E., it is
ORDERED that John J. Anastasio is suspended from the practice of law in this *140Commonwealth for a period of ten days, and compliance with the provisions of Rule 217, Pa.R.D.E., is hereby waived.